IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DALJIT SANGHA,
                                                 DIVISION ONE
                     Appellant,
                                                 No. 72955-1-1

                                                                                   err,

                                                                                   cj-i

KING COUNTY and its departments                  UNPUBLISHED OPINION
and/or agencies, KING COUNTY                                                      r™
RECORDS AND LICENSING
SERVICE DIVISION, and the KING
COUNTY BOARD OF APPEALS,

                     Respondents.                FILED: July 13, 2015


       Per Curiam — The King County Records and Licensing Services Division

(KCRL) denied Daljit Sangha's application to renew his for-hire driver's license.

The King County Board of Appeals (Board) and the superior court affirmed.

Sangha appeals, arguing that the Board and superior court erred in concluding

that his driving record warranted the denial of his license renewal. Specifically,

he contends there was insufficient competent evidence to establish his fault for a

2013 traffic accident, and therefore the nonrenewal of his license was arbitrary

and capricious. But Sangha's driving record and the citation for the 2013

accident indicate that the accident resulted from his "failure to yield," and Sangha

provides no analysis or authority supporting his conclusory challenge to this

evidence. Furthermore, the Board based its decision on his entire cab driving

record, which included another at fault accident and three other traffic violations.

The nonrenewal of his license is thus supported by sufficient evidence and was

not arbitrary and capricious. We affirm.
No. 72955-1-1/2



                                            FACTS


       On December 4, 2013, Daljit Sangha applied to renew his for-hire driver's

license. KCRL obtained a copy of Sangha's Washington State Department of

Licensing driving record, which revealed an at fault accident and three other

traffic violations since 2011, including negligent driving in the second degree and

speeding. His record also included a failure to yield violation that caused an

accident on April 19, 2013. All of these violations occurred during Sangha's

operation of his taxicab, and two occurred during the transport of a passenger.

       By letter dated January 28, 2014, KCRL manager Jodie Trueblood denied

Sangha's renewal application. The letter listed his five at fault moving violations

and stated in part: "These indicate that you operate your cab with a willful and

wanton disregard for the safety of others which is a direct violation of KCC

6.64.600 B.2."1

       The Board and superior court affirmed. Sangha appeals.

                                          ANALYSIS

        Sangha contends that the Board and superior court erred in concluding

that his driving record warranted denial of his for-hire license renewal. We

disagree.

        This court "stand[s] in the same position as the superior court when

reviewing an administrative decision." Swoboda v. Town of La Conner, 97 Wn.


        1 Under KCC 6.64.600 B.3, "[t]he director may deny any for-hire driver license application
if the ... applicant... has been proven by a preponderance of the evidence ... to have
exhibited past conduct in driving or operating as a for-hire driver that would lead the director to
reasonably conclude that the applicant will not comply with the provisions of the chapter related to
driver and operator conduct and the safe operation of the vehicle."
No. 72955-1-1/3



App. 613, 617, 987 P.2d 103 (1999). We therefore "apply the appropriate

standard of review directly to the administrative record." Wilson v. Emp't Sec.

Dep't, 87 Wn. App. 197, 200, 940 P.2d 269 (1997). We review the entire record

to determine whether the evidence was both competent and sufficient to support

the agency's decision, or whether the decision was arbitrary and capricious.

Andrew v. King County, 21 Wn. App. 566, 575, 586 P.2d 509 (1978). "[W]e

review the evidence and any reasonable inferences in the light most favorable to

the party that prevailed in the highest forum exercising fact-finding authority,"

here, the Department of Licensing and the superior court, respectively. Boehm v.

City of Vancouver, 111 Wn. App. 711, 716-17, 47 P.3d 137 (2002) (citing

Schofield v. Spokane County, 96 Wn. App. 581, 586, 980 P.2d 277 (1999)).

        Sangha contends that the Board did not have competent and sufficient

evidence "to conclude that the April 19, 2013 citation for involvement in an

accident was adequate to deny renewal of [his] for-hire license." Without citing

authority, he simply states in conclusory fashion that the trooper who issued the

citation was not present at the time of the accident and that the citation "is not

adequate evidence upon which to establish fault." Sangha's failure to cite any

authority or provide any meaningful analysis is fatal to his claim. Cowiche

Canyon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828 P.2d 549 (1992);

State v. Elliott, 114Wn.2d6, 15. 785 P.2d 440 (1990): Saunders v. Lloyd's of

London, 113 Wn.2d 330, 345, 779 P.2d 249 (1989).2



2We note that Sangha does not allege that he contested the citation, and that both his driving
record and the citation for the April 19, 2013 incident indicate that his "failure to yield" caused the
accident.
No. 72955-1-1/4



        In any event, the licensing manager, the Board, and the superior court al

relied on Sangha's entire driving record, not just the 2013 accident. Sangha's

driving record provided substantial competent evidence to support the Board's

findings and conclusions.3 The Board's decision was not arbitrary and

capricious.

       Affirmed.

        FOR THE COURT:




                                                               I/» cA *y j cr




        3Sangha implies that the Board could only consider changes in his driving record
occurring since his last license renewal. But he again fails to provide any analysis or authority
supporting this implied argument.